Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 9/21/2021.  
Response to Arguments
Applicant’s arguments have been considered but are not persuasive. On pages 5-6, applicant argues that a bitstream comprising a field indicative of the maximum number of allowed motion candidates for the geometric partition mode is not disclosed. The examiner respectfully disagrees. Seregin discloses in [0106] that the system is in geometric partition mode, wherein prediction processing unit may perform geometric partitioning the video block. Seregin further discloses that the video coder may determine whether the merge candidate includes a max number of merge candidates. The video coder uses a syntax which is the field that is indicative of the max number of allowed motion candidates as taught in [0148], wherein the encoder may generate a syntax element and the decoder receives it. In addition, [0083[discloses that the encoder may encode a syntax that specify the candidates of the candidate lists. Moreover, the field indicative of the max number of allowed motion candidates for the geometric partition mode is interpreted as intended use. Applicant argues on page 6, a field in the bitstream set to a difference value equal to the max number of allowed motion candidates in the regular merge candidate list minus the max number of allowed motion candidates for the geometric partitioning mode is not disclosed. The examiner respectfully disagrees. Sugio discloses in [0171 wherein there is a difference between a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-6, 8-10, 12-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130202038 A1-Seregin et al (Hereinafter referred to as “Seregin”), in view of US 20130101042 A1-Sugio et al (Hereinafter referred to as “Sugio”).
Regarding claim 1, discloses a method of video processing, comprising: 
performing a conversion between a first block in a video unit of a video and a bitstream of the video ([0029-0030], wherein video coder encodes the current block is interpreted as performing a conversion. Note that the applicant fails to clearly define what is mean by performing a conversion. The broadest reasonable interpretation given by the examiner states that an encoding the current block is a form of conversion), wherein the first block is coded with a geometric partitioning mode ([0106], wherein performing geometric partition to the CU);
wherein the bitstream comprises a field indicative of a maximum number of allowed motion candidates for the geometric partitioning mode that is enabled in the video unit ([0178], wherein video coder may determine whether the merge list includes a max number of merge candidates; [0083, wherein syntax indicates candidate lists; [0148], merge candidate syntax element. Moreover, the field indicative of the max number of allowed motion candidates for the geometric partition mode is interpreted as intended use.); and
wherein the maximum number of allowed motion candidates for the geometric partitioning mode is indicated by a maximum number of allowed motion candidates in a regular merge candidate list that is constructed for a second block coded with a regular merge mode (according to instant applicant’s specification, [0239], regular mode is a pruning process. To be consistent with instant applicant’s specification, Seregin discloses a pruning process in [0166]; [014-178], wherein using the max number of allowed candidates).
Seregin fails to disclose wherein the field is set to a difference value resulted from the maximum number of allowed motion candidates in the regular merge candidate list minus the maximum number of allowed motion candidates for the geometric partitioning mode 
However, in the same field of endeavor, Sugio discloses wherein the field is set to a difference value resulted from the maximum number of allowed motion candidates in the regular merge candidate list minus the maximum number of allowed motion candidates for the geometric partitioning mode  ([0171], difference between predetermined max number (regular) and total number of candidates)

Regarding claim 4, Seregin discloses the method of claim 1, wherein the difference value is a non-negative integer ([0102], none negative integer value).
Regarding claim 5, Seregin discloses the method of claim 1, wherein the field is signaled in sequence level ([0049], [0131]).
Regarding claim 6, Seregin discloses the method of claim 1, wherein the field is signaled in a Sequence Parameter Set (SPS) ([0049], [0131]).
Regarding claim 7, Sugio discloses the method of claim 1, wherein in a case of without signaling the maximum number of allowed motion candidates for the geometric partitioning mode, the maximum number of allowed motion candidates for the geometric partitioning mode is defaulted to be equal to the maximum number of allowed motion candidates in the regular merge candidate list ([0170-0171]]).
Regarding claim 8, Seregin discloses the method of claim 1, wherein for the second block coded with the regular merge mode, one index is signaled in the bitstream to indicate one motion candidate selected from the regular merge candidate list .
Regarding claim 9, Seregin discloses the method of claim 1, wherein for the first block coded with the geometric partitioning mode, two indices are signaled in the bitstream to indicate two candidates selected from the regular merge candidate list ([0171], two merge candidates).
Regarding claim 10, Seregin discloses the method of claim 1, the method further comprising: constructing a merge candidate list based on the maximum number of allowed motion candidates for the geometric partitioning mode ([0167], generating merge list); deriving motion information for the current block based on the merge candidate list ([0167], specifies motion vector).
Regarding claim 12, Seregin discloses the method of claim 1, wherein the conversion comprises encoding the current block into the bitstream ([0029-[0030], wherein video coder encodes the current block is interpreted as performing a conversion)
Regarding claim 13, Seregin discloses the method of claim 1, wherein the conversion comprises decoding the current block from the bitstream ([0029-[0030], wherein video coder decodes the current block is interpreted as performing a conversion).
Regarding claim 14, analyses are analogous to those presented for claim 1 and are applicable for claim 14, processor and memory ([0046]).
Regarding claim 17, analyses are analogous to those presented for claim 4 and are applicable for claim 17.
Regarding claim 18, analyses are analogous to those presented for claim 5 and are applicable for claim 18.
Regarding claim 19, analyses are analogous to those presented for claim 1 and are applicable for claim 19.
Regarding claim 20, analyses are analogous to those presented for claim 1 and are applicable for claim 20
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130202038 A1-Seregin et al (Hereinafter referred to as “Seregin”), in view of US 20130101042 A1-Sugio et al (Hereinafter referred to as “Sugio”), in view of US 20130107959 A1-Park et al (Hereinafter referred to as “Park”).
.Regarding claim 2, Seregin discloses the method of claim 1, wherein the geometric partitioning mode comprises at least one partition scheme which divides the current block into two partitions (([0106], wherein performing geometric partition to the CU), 
Seregin and Sugio fail to explicitly disclose in detail at least one of which is nonsquare and non-rectangular.
However, in the same field of endeavor, Park discloses wherein the geometric partitioning mode comprises at least one partition scheme which divides the current block into two partitions, at least one of which is nonsquare and non-rectangular ([0102-104], Fig 13-14 shows triangular partitioned blocks)
 as taught by Park, to enhance the accuracy of motion prediction compensation ([0007], Park).
Regarding claim 15, analyses are analogous to those presented for claim 2 and are applicable for claim 15.
Regarding claim 21, analyses are analogous to those presented for claim 2 and are applicable for claim 21.
Regarding claim 22, analyses are analogous to those presented for claim 2 and are applicable for claim 22.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130202038 A1-Seregin et al (Hereinafter referred to as “Seregin”), in view of US 20130101042 A1-Sugio et al (Hereinafter referred to as “Sugio”), in view of US 20200137387 A1-Zhao et al (Hereinafter referred to as “Zhao”).
Regarding claim 11, Seregin discloses the method of claim 1 (see claim 1)
Seregin and Sugio fail to disclose wherein the field is coded with a truncated unary code or a unary code.
However, in the same field of endeavor, Zhao discloses wherein the field is coded with a truncated unary code or a unary code ([0111]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Seregin and Sugio to disclose wherein the field is coded with a truncated unary code or a unary code as taught by Zhao, to decrease the coding load of encoder and decoder ([0005], Zhao)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487